705 S.E.2d 336 (2010)
STATE
v.
Phillip Anderson WILLIAMS.
No. 219P10.
Supreme Court of North Carolina.
November 4, 2010.
Bruce T. Cunningham, Jr., Southern Pines, for Phillip Anderson Williams.
Derrick C. Mertz, Assistant Attorney General, for State of NC.
*337 The following order has been entered on the motion filed on the 15th of June 2010 by Defendant to File Reply to State's Response to Petition for Writ of Certiorari:
"Motion Dismissed as Moot by order of the Court in conference this the 4th of November 2010."